Locher, J.,
dissenting. I cannot concur in the judgment that the commission is empowered to approve OBT’s flexible rate proposal. Rather, I agree with appellants that the approval of the flexible rate amounts to a deregulation of OBT and believe the majority has abandoned the well-established precedent that “ * * * the commission is a creature of the General Assembly and can exercise no authority beyond that granted to it by statute.” Consumers’ Counsel v. Pub. Util. Comm. (1981), 67 Ohio St. 2d 153, 166; Dayton Communications Corp. v. Pub. Util. Comm. (1980), 64 Ohio St. 2d 302, 307.
R. C. Title 49 invests the commission with authority to regulate public utilities and in furtherance of that goal R. C. 4909.15 establishes a rate-making formula which the commission is required to apply in setting “ * * * the just and reasonable rate * * * that will provide the public utility the allowable gross annual revenues under division (B) of this section * * * .” (Emphasis added.) The manner of computing the “just and reasonable rate” and “allowable gross annual revenues” is fixed by statute and this court has repeatedly held that the commission must fix rates in accordance with the standards set by the General Assembly. See, e.g., Consumers’ Counsel v. Pub. Util. Comm., supra; Pike Natural Gas Co. v. Pub. Util. Comm. (1981), 68 Ohio St. 2d 181; Consumers’ Counsel v. Pub. Util. Comm. (1981), 67 Ohio St. 2d 372.
In the case at bar, only the minimum rates were fixed in *414accordance with the standards enunciated in R. C. 4909.15. The upper range of rates is not based upon considerations contained in R. C. 4909.15, but arbitrarily allows an increase in rates of up to two times the rate authorized by statute. The commission and majority concede that the upper range of rates exceeds “the just and reasonable rate” by recognizing that they authorize revenues in excess of “the allowable gross annual revenues.” The decision to impose the excessive rates in the upper range is within the sole discretion of OBT.
I disagree with the majority’s conclusion that R. C. 4905.31(E) authorizes the commission to abrogate the comprehensive rate-making formula in R. C. 4909.15. R. C. 4905.31(E) contemplates an arrangement which the parties interested have agreed is beneficial to them. In the case at bar, the interested parties are OBT and its customers subject to the flexible rates such as appellant Armco. The agreement exists between OBT and these customers. At the time of this arrangement, the residential consumers represented by OCC were not “interested parties”; and whether the “optimization” scheme will ever materialize into a reduction of residential rates sufficient to render them “interested,” remains in question.
Moreover, I can find no compelling circumstances to justify overriding the entire rate-making scheme by such a broad interpretation of R. C. 4905.31(E). OBT is before the commission annually for a rate increase and has made no showing that those increases are insufficient to preserve its financial integrity. I recognize that the continued efficacy of regulating OBT’s vertical services and equipment is questionable in light of increased competition in the telecommunications industry and that deregulation is imminent. However, I also recognize that such a drastic change in the regulatory scheme must come from the General Assembly or by way of federal pre-emption, and that the decision to deregulate is not within the discretion of the commission.
Celebrezze, C. J., concurs in the foregoing dissenting opinion.